Exhibit 10.3

AMENDMENT TO PROMISSORY NOTE,

BUSINESS LOAN AGREEMENT AND

SECURITY AGREEMENT

THIS AMENDMENT TO PROMISSORY NOTE, BUSINESS LOAN AGREEMENT AND SECURITY
AGREEMENT (“Amendment”) made this 8th day of January, 2009 by and among Allin
Corporation, a Delaware corporation, Allin Interactive Corporation, a Delaware
corporation, Allin Network Products, Inc., a California corporation, Allin
Holdings Corporation, a Delaware corporation, CodeLab Technology Group, Inc., a
Delaware corporation, Allin Investment-Delaware, Inc., a Delaware corporation
and Allin Investment-Cal, Inc., a Delaware corporation, all with a current
mailing address of c/o Allin Corporation, 400 Greentree Commons, 381 Mansfield
Avenue, Pittsburgh, Pennsylvania 15220-2751 (collectively, the “Borrower”)

 

  A            N            D   

S & T BANK, having its office at 800 Philadelphia Street, Box 190, Indiana,
Pennsylvania 15701, (hereinafter referred to as “Lender”).

WITNESSETH:

WHEREAS, Allin Corporation, a Delaware corporation, Allin Interactive
Corporation, a Delaware corporation, Allin Network Products, Inc., a California
corporation, Allin Holdings Corporation, a Delaware corporation, CodeLab
Technology Group, Inc., a Delaware corporation, Allin Consulting of
Pennsylvania, Inc., a Pennsylvania corporation, and Allin Corporation of
California, a California corporation (the “Original Borrower”) executed and
delivered to Lender a Promissory Note dated December 20, 2007 (the “Note”) in
the original principal amount of Two Million Dollars ($2,000,000.00), (the
“Loan”) representing sums advanced or to be advanced pursuant to a Business Loan
Agreement between the Original Borrower and the Lender dated December 20, 2007,
as such Business Loan Agreement may be amended, modified or supplemented from
time to time (the “Loan Agreement”);

WHEREAS, as security for the Loan, each entity comprising the Original Borrower
entered into a Commercial Security Agreement, each agreement dated December 20,
2007 (collectively, the “Security Agreements, and in the singular, a “Security
Agreement”), granting to Lender a Security Interest in the Collateral (as
defined in each Security Agreement);

 

1



--------------------------------------------------------------------------------

WHEREAS, such Note and Loan Agreement were modified by a Change In Terms
Agreement, dated May 18, 2008 (the “First Amendment”);

WHEREAS, the parties hereto desire to amend the Note, the Loan Agreement, and
all other documents executed in connection with the Loan (the “Loan Documents”)
to inter alia, remove Allin Consulting of Pennsylvania, Inc., a Pennsylvania
corporation and Allin Corporation of California a California corporation as
Borrower and add Allin Investment-Delaware, Inc., a Delaware corporation and
Allin Investment-Cal, Inc., a Delaware corporation as Borrower and terminate the
Security Agreements executed by Allin Consulting of Pennsylvania, Inc., a
Pennsylvania corporation and Allin Corporation of California a California
corporation.

NOW THEREFORE, in consideration of the foregoing recitals, and in further
consideration of the mutual covenants contained herein, and intending to be
legally bound hereby, the parties hereto agree as follows:

1. The foregoing recitals are incorporated herein and made a part hereof, as and
for the agreement of the parties.

AMENDMENTS

2. Allin Corporation of California, a California corporation and Allin
Consulting of Pennsylvania, Inc., a Pennsylvania corporation are hereby deleted
as Borrower and released from liability and obligation under the Note, Loan
Agreement and the other Loan Documents. Allin Investment-Delaware, Inc., a
Delaware corporation, and Allin Investment-Cal, Inc., a Delaware corporation,
are hereby added as Borrower and each of them hereby agree to be bound by all of
the terms, conditions, duties and obligations of the Note, Loan Agreement and
the other Loan Documents as if they were a party to such documents at the time
they were originally executed. All references in the Loan Documents to the
Borrower shall hereafter be deemed to refer to Borrower as comprised of Allin
Corporation, a Delaware corporation, Allin Interactive Corporation, a Delaware
corporation, Allin Network Products, Inc., a California corporation, Allin
Holdings Corporation, a Delaware corporation, CodeLab Technology Group, Inc., a
Delaware corporation, Allin Investment-Delaware, Inc., a Delaware corporation,
and Allin Investment-Cal, Inc., a Delaware corporation.

3. Effective upon execution of this Amendment, that certain Commercial Security
Agreement by and among Allin Corporation of California as Grantor, the Original
Borrower and Lender, dated December 20, 2007 (the “Allin California Security
Agreement”) is terminated. Lender’s security interest in the Collateral, as
defined in the Allin California Security Agreement (the “Allin California
Collateral”), is released.

4. Effective upon execution of this Amendment, that certain Commercial Security
Agreement by and among Allin Consulting of Pennsylvania, Inc. as Grantor, the
Original Borrower and Lender, dated December 20, 2007 (the “Allin Pennsylvania
Security Agreement”) is terminated. Lender’s security interest in the
Collateral, as defined in the Allin Pennsylvania Security Agreement (the “Allin
Pennsylvania Collateral”), is released.

 

2



--------------------------------------------------------------------------------

5. Following execution of this Amendment, Lender agrees that it shall, within a
reasonable period of time, file UCC Financing Statement Amendments with the
Secretary of State of the State of California and with the Department of State
of the Commonwealth of Pennsylvania, as applicable, to release the Allin
California Collateral and the Allin Pennsylvania Collateral, respectively. In
addition, financing statements shall be filed with the State of Delaware
perfecting Lender’s security interest against Allin Investment-Delaware, Inc., a
Delaware corporation and Allin Investment-Cal, Inc., a Delaware corporation.

6. The execution of this Amendment to Promissory Note, Business Loan Agreement
and Security Agreement shall be deemed the execution of a Note in the amount of
Two Million and 00/100 Dollars ($2,000,000.00) upon the terms and provisions
contained in the Note executed by Borrower in favor of Lender, dated
December 20, 2007, as modified by the First Amendment and this Amendment, and
shall serve as additional evidence of Borrower’s liability, promise and
undertaking, to repay the outstanding principal sum of up to Two Million and
00/100 Dollars ($2,000,000.00) to Lender in accordance with the terms,
covenants, provisions and conditions contained in the Note, the Loan and
Security Agreement and the other Loan Documents, and as modified herein, which
terms, covenants, provisions and conditions are incorporated herein by reference
thereto.

7. Anything contained herein to the contrary notwithstanding, this Amendment to
Promissory Note, Business Loan Agreement and Security Agreement t will not
forfeit the precedence or prior in time lien or priority of the financing
statements or any other security held by the Lender, its successors and assigns,
on the Collateral as defined in the Loan Agreement.

8. BORROWER HEREBY IRRECOVABLEY AUTHORIZES AND EMPOWERS ANY ATTORNEY OR THE
PROTHONOTARY OR CLERK OF ANY COURT IN THE COMMONWEALTH OF PENNSYLVANIA , OR
ELSEWHERE, TO APPEAR AT ANY TIME FOR BORROWER AFTER A DEFAULT UNDER THE NOTE AND
WITH OR WITHOUT COMPLAINT FILED, CONFESS OR ENTER JUDGMENT AGAINST BORROWER FOR
THE ENTIRE PRINCIPAL BALANCE OF THE NOTE AND ALL ACCRUED INTEREST, LATE CHARGES
AND ANY AND ALL AMOUNTS EXPENDED OR ADVANCED BY LENDER RELATEING TO ANY
COLLATERAL SECURING THE NOTE AND ALL ACCURED INTEREST, LATE CHARGES AND ANY AND
ALL AMOUNTS EXPENDED OR ADVANCED BY LENDER RELATING TO ANY COLLATERAL SECURING
THE NOTE, TOGETHER WITH COSTS OF SUIT, AND AN ATTORNEY’S COMMISSION OF TEN
PERCENT (10%) OF THE UNPAID PRINCIPAL BALANCE AND ACCRUED INTEREST FOR
COLLECTION, BUT IN ANY EVENT NOT LESS THAN FIVE HUNDRED DOLLARS ($500) ON WHICH
JUDGMENT OR JUDGMENTS ONE OR MORE EXECUTIONS MAY ISSUE IMMEDIATELY; AND FOR SO
DOING, THE NOTE OR A COPY OF THE NOTE

 

3



--------------------------------------------------------------------------------

VERIFIED BY AFFIDAVIT SHALL BE SUFFICIENT WARRANT. THE AUTHORITY GRANTED HEREIN
TO CONFESS JUDGMENT AGAINST BORROWER SHALL NOT BE EXHAUSTED BY ANY EXERCISE OF
THAT AUTHORITY, BUT SHALL CONTINUE FROM TIME TO TIME AND AT ALL TIMES UNTIL
PAYMENT IN FULL OF ALL AMOUNTS DUE UNDER THE NOTE. BORROWER HEREBY WAIVES ANY
RIGHT BORROWER MAY HAVE TO NOTICE OR A HEARING IN CONNECTION WITH ANY SUCH
CONFESSION OF JUDGMENT AND STATES THAT EITHER A REPRESENTATIVE OF LENDER
SPECIFICALLY CALLED THIS CONFESSION OF JUDGMENT PROVISION TO BORROWER’S
ATTENTION OR BORROWER HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL.

COVENANTS, REPRESENTATIONS AND WARRANTIES

9. The Borrower confirms and agrees that the terms:

“Loan Document” and “Loan Documents” as defined in the Loan Agreement each
include within their respective meanings this Amendment and all other documents
and instruments executed or to be executed by the Borrower in connection with
the Amendment, which are collectively referred to herein as the “Amendment
Documents.”

10. The Borrower ratifies, confirms and reaffirms, without condition, all the
terms and conditions of the Loan Agreement and the other Loan Documents and
agrees that it continues to be bound by the terms and conditions thereof as
amended by the Amendments; and the Borrower further confirms and affirms that it
has no defense, set off or counterclaim against the same. The Loan Agreement and
the Amendments shall be construed as complementing each other and as augmenting
and not restricting the Lender’s rights, and, except as specifically amended by
the Amendments, the Loan Agreement shall remain in full force and effect in
accordance with its terms.

11. Except to the extent that the Allin California Collateral and the Allin
Pennsylvania Collateral is released in paragraphs 3 and 4 hereof, the Borrower
ratifies, confirms and reaffirms without condition, all liens and security
interests granted to Lender pursuant to the Loan Agreement and the Loan
Documents, as defined in the Loan Agreement, and such liens and security
interest shall continue to secure the indebtedness and obligations of the
Borrower to the Lender under the Loan Agreement, the Note and the other Loan
Documents.

12. The Borrower represents and warrants to the Lender that:

(a) This Amendment and the other Amendment Documents have been duly executed and
delivered by the Borrower and constitute the legal, valid and binding
obligations of the Borrower enforceable in accordance with their respective
terms;

 

4



--------------------------------------------------------------------------------

(b) The execution and delivery of this Amendment by the Borrower and the
performance and observance by the Borrower of the provisions hereof and the
Amendment Documents, do not violate or conflict with the organizational
documents of Borrower or any law applicable to Borrower or result in a breach of
any provision of or constitute a default under any other agreement, instrument
or document binding upon or enforceable against Borrower;

(c) The representations and warranties set forth within the Loan Agreement
continue to be true and correct in all material respects as of the date of this
Amendment except those changes resulting from the passage of time; and

(d) No material adverse change has occurred in the business, operations,
consolidated financial condition or prospects of the Borrower since the date of
the most recent annual financial statement delivered to the Lender and no Event
of Default or condition, which, with the passage of time, the giving of notice
or both, could become an Event of Default (a “Potential Default”) has occurred
and is continuing.

13. The Borrower agrees to pay the fees and expenses of counsel of the Lender in
preparing and closing this Amendment and the Amendment Documents.

14. The Borrower shall execute or cause to be executed and delivered to Lender
all other documents, instruments and agreements deemed necessary or appropriate
by Lender in connection herewith.

CONDITIONS PRECEDENT

15. This Amendment shall be effective on the date hereof so long as each of the
following conditions has been satisfied:

(a) No Event of Default or Potential Default shall have occurred and be
continuing on the date of this Amendment.

(b) The representations and warranties set forth within the Loan Agreement shall
continue to be true and correct in all material respects as of the date of this
Amendment except those changes resulting from the passage of time only.

(c) Except to the extent disclosed to the Lender in writing, no material adverse
change shall have occurred in the business, operations, financial condition or
prospects of the Borrower since the date of the last audited financial
statements delivered to the Lender.

(d) Contemporaneously with the execution hereof, the Borrower shall deliver, or
cause to be delivered, to the Lender such other documents, instruments and
certificates required by the Lender in connection with the transactions
contemplated by this Amendment, including, without limitation, a fully executed,
true and correct copy of the Stock Purchase Agreement for the sale of all

 

5



--------------------------------------------------------------------------------

of the issued and outstanding capital stock of Allin Consulting of Pennsylvania,
Inc., a Pennsylvania corporation and Allin Corporation of California, a
California corporation to Dell, Inc. or an affiliate of Dell, Inc.

16. Except to the extent that the Allin California Collateral and the Allin
Pennsylvania Collateral is released in paragraphs 3 and 4 hereof, Lender shall
continue to have a first priority lien on and security interest in the
Collateral, previously granted to Lender.

17. All legal details and proceedings in connection with the transactions
contemplated in this Amendment shall be satisfactory to counsel for the Lender
and the Lender shall have received all such originals or copies of such
documents as the Lender may request.

MISCELLANEOUS

18. This Amendment shall be construed in accordance with, and governed by the
laws of the Commonwealth of Pennsylvania without giving effect to the provisions
thereof regarding conflicts of law.

19. Except as amended hereby, all of the terms and conditions of the Loan
Agreement shall remain in full force and effect. This Amendment amends the Loan
Agreement and is not a novation thereof.

20. The term “Borrower” shall mean the Borrower and each entity comprising the
Borrower and their respective successors and assigns, and all of their
obligations and liabilities hereunder shall be joint and several.

21. This Amendment shall inure to the benefit of, and shall be binding upon, the
respective successors and assigns of the Borrower and the Lender. The Borrower
may not assign this Amendment, the Loan Documents, or the Loan or any of its
rights or obligations hereunder without the prior written consent of the Lender.

22. This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound hereby, the parties hereto
have set their hands and seals the day and year first above written.

 

WITNESS/ATTEST:     LENDER:     S&T BANK

/s/ Shari Brown

    By:  

/s/ Kenneth Parson

      Kenneth Parsons, Senior Vice President WITNESS/ATTEST:     BORROWER:    
ALLIN CORPORATION, a Delaware corporation

/s/ Robert V. Fulton

    By:  

/s/ Richard W. Talarico

      Richard W. Talarico, Chief Executive Officer     ALLIN INTERACTIVE
CORPORATION, a Delaware corporation

/s/ Robert V. Fulton

    By:  

/s/ Richard W. Talarico

      Richard W. Talarico, Chief Executive Officer     ALLIN NETWORK PRODUCTS,
INC., a California corporation

/s/ Robert V. Fulton

    By:  

/s/ Richard W. Talarico

      Richard W. Talarico, Chief Executive Officer     ALLIN HOLDINGS
CORPORATION, a Delaware corporation

/s/ Robert V. Fulton

    By:  

/s/ Richard W. Talarico

      Richard W. Talarico, Chief Executive Officer

 

7



--------------------------------------------------------------------------------

WITNESS/ATTEST:     CODELAB TECHNOLOGY GROUP, INC., a Delaware corporation

/s/ Robert V. Fulton

    By:  

/s/ Richard W. Talarico

      Richard W. Talarico, Chief Executive Officer     ALLIN INVESTMENT –
DELAWARE, INC., a Delaware corporation

/s/ Robert V. Fulton

    By:  

/s/ Richard W. Talarico

      Richard W. Talarico, Chief Executive Officer     ALLIN INVESTMENT – CAL,
INC., a Delaware corporation

/s/ Robert V. Fulton

    By:  

/s/ Richard W. Talarico

      Richard W. Talarico, Chief Executive Officer

 

8



--------------------------------------------------------------------------------

CORPORATE ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF INDIANA    )   

ON THIS, the 8th day of January, 2009, before me, a Notary Public in and for the
Commonwealth and County aforesaid, the undersigned officer, personally appeared
Kenneth Parsons, who acknowledged himself to be the Senior Vice President of S&T
Bank, being authorized to do so, executed the foregoing AMENDMENT TO PROMISSORY
NOTE, BUSINESS LOAN AGREEMENT AND SECURITY AGREEMENT for the purposes therein
contained by signing the name of the corporation by himself as such officer.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Margaret D. Taiani

Notary Public

MY COMMISSION EXPIRES: July 27, 2009

 

9



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this the 8th day of January, 2009, before me, the undersigned authority in
and for said County and Commonwealth, personally appeared Richard W. Talarico
who acknowledged himself to be the Chief Executive Officer of ALLIN CORPORATION,
a Delaware corporation, and that he as such officer, being authorized to do so,
executed the foregoing AMENDMENT TO PROMISSORY NOTE, BUSINESS LOAN AGREEMENT AND
SECURITY AGREEMENT on behalf of ALLIN CORPORATION, for the purposes set forth in
the foregoing AMENDMENT TO PROMISSORY NOTE, BUSINESS LOAN AGREEMENT AND SECURITY
AGREEMENT by signing the name of the corporation by himself as Chief Executive
Officer.

IN WITNESS WHEREOF, I hereunto set my official hand and seal.

 

/s/ Carol A. Randol

Notary Public (Notarial Seal)

MY COMMISSION EXPIRES: July 24, 2010

 

10



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this the 8th day of January, 2009, before me, the undersigned authority in
and for said County and Commonwealth, personally appeared Richard W. Talarico
who acknowledged himself to be the Chief Executive Officer of ALLIN INTERACTIVE
CORPORATION, a Delaware corporation, and that he as such officer, being
authorized to do so, executed the foregoing AMENDMENT TO PROMISSORY NOTE,
BUSINESS LOAN AGREEMENT AND SECURITY AGREEMENT on behalf of ALLIN INTERACTIVE
CORPORATION, for the purposes set forth in the foregoing AMENDMENT TO PROMISSORY
NOTE, BUSINESS LOAN AGREEMENT AND SECURITY AGREEMENT by signing the name of the
corporation by himself as Chief Executive Officer.

IN WITNESS WHEREOF, I hereunto set my official hand and seal.

 

/s/ Carol A. Randol

Notary Public (Notarial Seal)

MY COMMISSION EXPIRES: July 24, 2010

 

11



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this the 8th day of January, 2009, before me, the undersigned authority in
and for said County and Commonwealth, personally appeared Richard W. Talarico
who acknowledged himself to be the Chief Executive Officer of ALLIN NETWORK
PRODUCTS, INC., a California corporation, and that he as such officer, being
authorized to do so, executed the foregoing AMENDMENT TO PROMISSORY NOTE,
BUSINESS LOAN AGREEMENT AND SECURITY AGREEMENT on behalf of ALLIN NETWORK
PRODUCTS, INC., for the purposes set forth in the foregoing AMENDMENT TO
PROMISSORY NOTE, BUSINESS LOAN AGREEMENT AND SECURITY AGREEMENT by signing the
name of the corporation by himself as Chief Executive Officer.

IN WITNESS WHEREOF, I hereunto set my official hand and seal.

 

/s/ Carol A. Randol

Notary Public (Notarial Seal)

MY COMMISSION EXPIRES: July 24, 2010

 

12



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this the 8th day of January, 2009, before me, the undersigned authority in
and for said County and Commonwealth, personally appeared Richard W. Talarico
who acknowledged himself to be the Chief Executive Officer of ALLIN HOLDINGS
CORPORATION, a Delaware corporation, and that he as such officer, being
authorized to do so, executed the foregoing AMENDMENT TO PROMISSORY NOTE,
BUSINESS LOAN AGREEMENT AND SECURITY AGREEMENT on behalf of ALLIN HOLDINGS
CORPORATION, for the purposes set forth in the foregoing AMENDMENT TO PROMISSORY
NOTE, BUSINESS LOAN AGREEMENT AND SECURITY AGREEMENT by signing the name of the
corporation by himself as Chief Executive Officer   .

IN WITNESS WHEREOF, I hereunto set my official hand and seal.

 

/s/ Carol A. Randol

Notary Public (Notarial Seal)

MY COMMISSION EXPIRES: July 24, 2010

 

13



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this the 8th day of January, 2009, before me, the undersigned authority in
and for said County and Commonwealth, personally appeared Richard W. Talarico
who acknowledged himself to be the Chief Executive Officer of CODELAB TECHNOLOGY
GROUP, INC., a Delaware corporation, and that he as such officer, being
authorized to do so, executed the foregoing AMENDMENT TO PROMISSORY NOTE,
BUSINESS LOAN AGREEMENT AND SECURITY AGREEMENT on behalf of CODELAB TECHNOLOGY
GROUP, INC., for the purposes set forth in the foregoing AMENDMENT TO PROMISSORY
NOTE, BUSINESS LOAN AGREEMENT AND SECURITY AGREEMENT by signing the name of the
corporation by himself as Chief Executive Officer.

IN WITNESS WHEREOF, I hereunto set my official hand and seal.

 

/s/ Carol A. Randol

Notary Public (Notarial Seal)

MY COMMISSION EXPIRES: July 24, 2010

 

14



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this the 8th day of January, 2009, before me, the undersigned authority in
and for said County and Commonwealth, personally appeared Richard W. Talarico
who acknowledged himself to be the Chief Executive Officer of ALLIN
INVESTMENT-DELAWARE, INC., A DELAWARE CORPORATION and that he as such officer,
being authorized to do so, executed the foregoing AMENDMENT TO PROMISSORY NOTE,
BUSINESS LOAN AGREEMENT AND SECURITY AGREEMENT on behalf of ALLIN
INVESTMENT-DELAWARE, INC., A DELAWARE CORPORATION, for the purposes set forth in
the foregoing AMENDMENT TO PROMISSORY NOTE, BUSINESS LOAN AGREEMENT AND SECURITY
AGREEMENT by signing the name of the corporation by himself as Chief Executive
Officer.

IN WITNESS WHEREOF, I hereunto set my official hand and seal.

 

/s/ Carol A. Randol

Notary Public (Notarial Seal)

MY COMMISSION EXPIRES: July 24, 2010

 

15



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this the 8th day of January, 2009, before me, the undersigned authority in
and for said County and Commonwealth, personally appeared Richard W. Talarico
who acknowledged himself to be the Chief Executive Officer of ALLIN
INVESTMENT-CAL, INC., A DELAWARE CORPORATION and that he as such officer, being
authorized to do so, executed the foregoing AMENDMENT TO PROMISSORY NOTE,
BUSINESS LOAN AGREEMENT AND SECURITY AGREEMENT on behalf of ALLIN
INVESTMENT-CAL, INC., A DELAWARE CORPORATION, for the purposes set forth in the
foregoing AMENDMENT TO PROMISSORY NOTE, BUSINESS LOAN AGREEMENT AND SECURITY
AGREEMENT by signing the name of the corporation by himself as Chief Executive
Officer.

IN WITNESS WHEREOF, I hereunto set my official hand and seal.

 

/s/ Carol A. Randol

Notary Public (Notarial Seal)

MY COMMISSION EXPIRES: July 24, 2010

 

16